     Case 1:19-cv-00654-NONE-JLT Document 34 Filed 11/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                             Case No. 1:19-CV-00654-NONE-JLT (PC)
12                                     Plaintiff, [PROPOSED] ORDER
13                  v.
14

15   J. GALLAGHER, et al.,
16                                  Defendants.
17

18         GOOD CAUSE APPEARING,
19         IT IS ORDERED that Defendants’ Motion for Protective Order is GRANTED.
20         IT IS FURTHER ORDERED that all discovery in this matter, except that pertaining to
21   the subject of exhaustion, be stayed until the Court rules on Defendants’ motion for summary
22   judgment. After this ruling, the Court will issue a new scheduling order, if necessary.
23
     IT IS SO ORDERED.
24

25      Dated:     November 5, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
